DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment:

In the amendment filed 04/11/2022 the following has occurred: Claim 22 has been added. Claims 1-4, 6, 8-10,19-22 are pending and are presented for examination.

Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered.  
Applicant’s arguments with regards to no translation had been provided for the foreign reference cited. The reference is retained and the rejection stands as originally presented. A copy of the English translation is provided.
Applicant argues as follows:
Applicant respectfully disagrees with the rejection of claim 1. However, in the interest of facilitating prosecution of instant application, has incorporated subject matter from claims 2, 5, and 7 into claim 1.
Claim 7 recites a “counter value” and/or the use of “time information”. Mendel simply does not describe the use of a counter value or time information as recited in previous claim 7 and now in amended claim 1. The current Final Action indicates that the rejection of claim 7 is based on Mendel disclosing the second feature related to the “time information” feature and cites to paragraph [0036], and [0038-41].
Applicant disagrees with the rejection because Mendel fails to disclose that the secure element 212 is configured to change time information, “if the counter value is provided for the at least one function, every time that the at least one function provided by the at least one electronic circuit is used by the electronic device”.
The above argument is not found to be persuasive. The claim as written recites the options of “and/or” between the counter value and the time information. Examiner chose the counter value as being performed by the secure element.
Mendes discloses temporal parameters with a device 200 having a secure element 212. The device 200 may monitor a counter which may be used to track an amount of time. See paragraphs 0043-0044.
Applicant further argues that the claim recites the secure element is configured to change “if the counter value is provided” and “if the time information is provided”.
The claim is not positively recited in that the secure element may not change when the counter value and the time information is not provided.
Applicant argues as follows:
Applicant respectfully submits that the Office Action has failed to establish how “each and every one” of the claimed features is believed to be disclosed by Mendel. In the Office Action, the recitation for the rejection of claim 19 is wholly based on the rejection of claim 1. However, claims 1 and 19 are NOT identical. More specifically, claim 19 recites a “billing device” which claim | does not recite. Moreover, the Office Action does not address the “billing device” limitation of clam 19 nor does provide any parentheticals cite figures, sections and/or features showing where such a feature discussed in Mendel. Therefore, the rejection of claim 19 is improper at least in view of the following.
The above argument is not found to be persuasive. Examiner rejects claim 19 on its own merits. 	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mendes (PGPub 2013/01455429) and further in view of Yui Koji (JP 2003/099675).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-10, 21 and 22 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Mendel, Jacob (PGPub 2013/0145429).

As regards claim 1 and 22, Mendel discloses 
•    at least one electronic circuit configured to selectively provide at least one function; [0106]
•    an interface configured to receive, from a source external to the electronic device, instructions comprising a device identification and at least one usage parameter; [0109] and
•    a secure element configured to:
o receive the instructions from the interface; [0022]
 	o process the instructions; [0022] and
o modify the at least one function based on a processing result; [0036,0044, 0070]
wherein the at least one usage parameter comprises a counter value, and at least one reference usage parameter is provided that comprises a reference counter value, and/or wherein the at least one usage parameter comprises a time information, and at least one reference usage parameter is provided that comprises a reference time information. wherein the secure element is further configured to change, if the counter value is provided for the at least one function, every time that the at least one function provided by the at least one electronic circuit is used by the electronic device, the counter value by a predefined amount, and/or wherein the secure element is further configured to change, if the time information 1s provided for the at least one function, every time that the at least one function provided by the at least one electronic circuit is used by the electronic device, the time information by an amount defined by a duration of use of the function provided by the at least one circuit.[0044]

As regards claim 2, Mendel discloses claim 1, Mendel further discloses wherein the at least one usage parameter comprises at least one from a group of usage parameters, the group comprising: a counter value; a time information; a funds value; a function characteristic. [0036]

As regards claim 3, Mendel discloses claim 1, Mendel further discloses wherein the secure element configured to process the instructions comprises the secure element configured to process the at least one usage parameter. [0036]

As regards claim 4, Mendel discloses claim 1, Mendel further discloses wherein the secure element configured to process the instructions comprises the secure element configured to compare the at least one usage parameter with at least one reference usage parameter. [0033]

As regards claim 6, Mendel discloses claim 4, Mendel further discloses a memory configured to store the at least one reference usage parameter. [0032]

As regards claim 8, Mendel discloses claim 1, Mendel further discloses wherein the at least one function is a security function, optionally a cryptographic function, such that the electronic device forms a security device. [0023]

As regards claim 9, Mendel discloses claim 1, Mendel further discloses wherein the interface is a wireless interface configured for wireless communication. [0104]

As regards claim 10, Mendel discloses claim 1, Mendel further discloses wherein the modifying comprises at least one of a group of modification actions, the group comprising:
•    activating;
•    deactivating;
•    accelerating;
•    decelerating;
•    enabling options;
•    disabling options;
•    limiting access to a resource; and
•    extending access to a resource. [0094]

As regards claim 21, Mendel discloses (New) The electronic device of claim 8, wherein the at least one function is a security function comprises a cryptographic function.[0056]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mendes (PGPub 2013/01455429) and further in view of Yui Koji (JP 2003/099675).

As regards claim 19, Mendel discloses at least one electronic device, the at least one electronic device comprising:[0106]

 at least one electronic circuit configured to selectively provide at least one function;[0106]
 an interface configured to receive, from a source external to the electronic device, instructions comprising a device identification and at least one usage parameter;[0022,0109] and
 a secure element configured to: 
 receive the instructions from the interface;[0019-0020,0022-0023,0079,0083-0084]
 process the instructions; ;[0019-0020,0022-0023,0079,0083-0084] and 
 modify the at least one function based on a processing result; ;[0036 , 0070]
Mendes does not expressly disclose a billing device;
 wherein the billing device is configured to generate, in return for a payment, the instructions for enabling a usage of the at least one function provided by the electronic device.
Yui Koji  discloses  a billing device; wherein the billing device is configured to generate, in return for a payment, the instructions for enabling a usage of the at least one function provided by the electronic device.[0011-00012]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing  the invention was made to use the billing device is configured to generate, in return for a payment, the instructions for enabling a usage of the at least one function provided by the electronic device.in the device of Mendes. 
The rationale to support a conclusion that the claim would have been obvious  because  the device 200 may monitor a counter which may be used to track an amount of time. One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.

As regards claim 20, Mendes discloses claim 19, Mendes does not expressly disclose wherein the electronic device and the billing device are wirelessly connected.
Koji discloses wherein the electronic device and the billing device are wirelessly connected.[Fig 259 and Fig 64]
It would have been obvious for a person of ordinary skill in the art at the time of effective filing  the invention was made to use  the electronic device and the billing device are wirelessly connected.  in the device of Mendes. 
The rationale to support a conclusion that the claim would have been obvious as shown in Figures 29 and 64.One of ordinary skill in the art would have been capable of applying this known method of enhancement to a base device in the prior art and the results would have been predictable to one of ordinary skill in the art.
Conclusion
Additional prior art not used in this rejection includes  Kim Dong KR 2017/0109433. Dong  recites Various embodiments of the present invention relate to an electronic device. The electronic device comprises: a user input receiving circuit for selecting a payment unit from a user; a communication circuit for receiving the first security information from the outside and transmitting a payment request including the first security information and the second security information to the outside; and a security information generator for generating the second security information. In addition, other embodiments are possible through the specification.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A ANDERSON whose telephone number is (571)270-3327.  The examiner can normally be reached on 9:30 AM- 6:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Anderson can be reached on 571-270-0508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN A ANDERSON/Examiner, Art Unit 3692                                                                                                                                                                                                        
/BRUCE I EBERSMAN/Primary Examiner, Art Unit 3698